Title: Thomas Jefferson to Henry Dearborn, 20 February 1812
From: Jefferson, Thomas
To: Dearborn, Henry


          
                  Dear General 
                   
                     Monticello 
                     Feb. 20. 12.
          The inclosed letter will explain to you it’s object, which I have thought would go safest to Boston first under the friendly protection of your cover, and that you would be so good as to add any thing to the superscription which may be necessary to carry it thro’ the post office safely to
			 it’s address. this favor I ask of you.I saw with great joy your nomination to the command of the military force of the US. there is no one to whose hands I would rather it should be committed, or with whom it will be more safely or skilfully employed. I sincerely congratulate you on it. at the same time I hope
			 arrangements may be made with the government, confidentially, to secure to you the office you hold or something better on your retiring from your military employ. wishing you every advantage & honour which this appointment can bring, I add the assurances of my constant friendship & respect
          
            Th:
            Jefferson
        